DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/9/20 has been considered by the examiner.
Claim Objections
 	Claim 13 is objected to because of the following informalities:  in lines 6-7, “the inductor” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1, 6, 8 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Shao (US 2012/0146755).
 	With respect to claim 1, Shao discloses an inductor, comprising: a magnetic core (Fig. 1 20); and a coil, having a first part coil (Fig. 1 100) and a second part coil (Fig. 1 300), wherein the first part coil includes a plurality of conductive paths formed by .  	
 	Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (US 2011/0001590).
 	With respect to claim 1, Wu discloses an inductor, comprising: a magnetic core (Fig. 2 21); and a coil, having a first part coil (Fig. 6A 231) and a second part coil (Fig. 2 22), wherein the first part coil includes a plurality of conductive paths formed by conductive layers of a circuit board (Fig. 6A 23), the second part coil includes a plurality of conductors independent of the circuit board, and wherein the plurality of conductive paths of the circuit board are conductively connected to the plurality of conductors, to form the coil that is continuous conductive and that is wound around the magnetic core (Fig. 7 S74).  	With respect to claim 2, Wu discloses the inductor according to claim 1, wherein the circuit board comprises a plurality of via holes (Fig. 2 233), and the plurality of conductors are conductively connected to the plurality of conductive paths through the plurality of via holes.  	With respect to claim 3, Wu discloses the inductor according to claim 2, wherein the plurality of via holes (Fig. 6A 232,233) are disposed on the plurality of conductive paths (Fig. 6A 231), and at least some of the plurality of conductors are inserted in the . 

 	Claim(s) 1-5, 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Schaffer (US 2012/0058676).
 	With respect to claim 1, Schaffer discloses an inductor, comprising: a magnetic core (Fig. 9 930); and a coil, having a first part coil (as in Fig. 6 618) and a second part coil (Fig. 9 920), wherein the first part coil includes a plurality of conductive paths (as in Fig. 6 traces) formed by conductive layers of a circuit board (Fig. 9 910a,910b), the second part coil includes a plurality of conductors (Fig. 9 920) independent of the circuit board, and wherein the plurality of conductive paths of the circuit board are conductively connected to the plurality of conductors, to form the coil that is continuous conductive (Fig. 9B 920) and that is wound around the magnetic core (Fig. 9 930).  	With respect to claim 2, Schaffer discloses the inductor according to claim 1, out), wherein the at least one induction unit corresponds one-to-one to the at least one switch unit, each of the at least one induction unit is connected to the direct current power supply via a corresponding switch unit, and each induction unit comprises the inductor, wherein the inductor comprises a magnetic core (Fig. 1 130) and a coil, the coil comprises a first part coil (paragraph 16, winding in substrate) and a second part coil (Fig. 1 150), the first part coil includes a plurality of conductive paths formed by conductive layers of a circuit board (Fig.1 110), the second part coil includes a plurality of conductors (Fig. 1 150,150) independent of the circuit board, and the plurality of conductive paths of the circuit board is conductively .

 	Claim(s) 13 is rejected under 35 U.S.C. 102a1 as being anticipated by Koduri (US 2013/0307117). 	With respect to claim 13, Koduri discloses a power supply conversion circuit, comprising: a direct current power supply (Fig. 8 Vin); at least one switch unit (Fig. 8 802); and at least one induction unit (Fig. 8 850), wherein the at least one induction unit corresponds one-to-one to the at least one switch unit, each of the at least one induction unit is connected to the direct current power supply via a corresponding switch unit, and each induction unit comprises the inductor, wherein the inductor comprises a magnetic core (Fig. 1 130) and a coil, the coil comprises a first part coil (Fig. 3 130) and a second part coil (Fig. 2 140), the first part coil includes a plurality of conductive paths formed by conductive layers of a circuit board (Fig. 3 102), the second part coil includes a plurality of conductors (Fig. 2 140) independent of the circuit board, and the plurality of conductive paths of the circuit board is conductively connected to the plurality of conductors, to form the coil that is continuous conductive and that is wound around the magnetic core (Fig. 1 140 winds around 130).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer (US 2012/0058676) in view of de Rochemont (US 2012/0098509).
 	With respect to claim 10, Schaffer discloses the inductor according to claim 9, wherein the plurality of wires do not contact the side surfaces of the magnetic core.  	De Rochemont teaches an inductor wherein some of the plurality of straight wires (Fig. 5 131) abut against a side surface of the magnetic core (Fig. 5 134), and others of the plurality of straight wires abut against an opposite side surface of the magnetic core. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement some of the plurality of straight wires abut against a side surface of the magnetic core, and others of the plurality of straight wires abut against an opposite side surface of the magnetic core, in order to decrease the size and improve the rigidity of the inductor.
 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paatero (US 2012/0287690) in view of Shao (US 2012/0146755).
 	With respect to claim 12, Paatero discloses an inverter circuit, comprising: four diodes D1, D2, D3, and D4 (Fig. 1 diodes of Q1-Q4) sequentially connected in series between a positive bus (Fig. 1 115a) and a negative bus (Fig. 1 115b), four switching transistors Q1, Q2, Q3, and Q4 (Fig. 1 Q1-Q4 transistors) that correspond one-to-one to the four diodes and that are connected in parallel on two ends of the four diodes, two capacitors C1 and C2 (Fig. 1 C1,C2) connected in series between the positive bus and the negative bus, a filter inductor L (Fig. 1 Lout), and a filter capacitor C (Fig. 1 Cout), out and ground) of the load, one end of the filter capacitor C is connected to the other end of the filter inductor L (Fig. 1 node Lout-Cout), the other end of the filter capacitor C is grounded (Fig. 1 ground symbol). Paatero remains silent as to the details of the inductor. , and wherein the filter inductor L comprises a magnetic core and a coil, the coil comprises a first part coil and a second part coil, the first part coil includes a plurality of conductive paths formed by conductive layers of a circuit board, the second part coil includes a plurality of conductors independent of the circuit board, and the plurality of conductive paths of the circuit board are conductively connected to the plurality of conductors, to form the coil that is continuous conductive and that is wound around the magnetic core. 
 	Shao teaches an inductor as set forth above. See claim 1 for additional details. It would have been obvious to one of ordinary skill in the art to implement an inductor with a coil of first and second part in order to improve the reliability, reduce the size and improve the manufacturability of the inductor (Shao paragraphs 3-6).
Conclusion 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY R BEHM/Primary Examiner, Art Unit 2839